—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (De Phillips, J.) dated February 26,1992, which, upon a fact-finding order of the same court dated January 28, 1992, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of sexual abuse in the first degree (two counts) and menacing, adjudged him to be *369a juvenile delinquent and placed him with the Division for Youth, Title III, for a period not to exceed 18 months. The appeal brings up for review the fact-finding order dated January 28, 1992.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant’s contention that the evidence is insufficient to establish that he committed acts which, if committed by an adult, would constitute the crimes of menacing and sexual abuse in the first degree is without merit. The complainants’ testimony reveals that the appellant and three other youths chased the two complainants through the streets, ripped the earring through the earlobe of one complainant, punched her in the side and neck, held her down, and squeezed her breasts and vagina.
Viewing the evidence in the light most favorable to the presentment agency (see, Matter of Jason J., 187 AD2d 652), we find that it is legally sufficient to establish beyond a reasonable doubt that the appellant committed acts which, if committed by an adult, would constitute the crimes of menacing and sexual abuse in the first degree. Moreover, we are satisfied that the fact-finding order is not against the weight of the evidence.
The appellant’s remaining contention is without merit. Thompson, J. P., Pizzuto, Santucci and Goldstein, JJ., concur.